Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 1 of 41 PageID: 886




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY



    MATTHEW JOHNSON, et al.,              1:20-cv-06750-NLH

                    Plaintiffs,           OPINION

          v.

    PHILIP D. MURPHY, et al.,

                    Defendants.


APPEARANCES:

KARA ROLLINS
NEW CIVIL LIBERTIES ALLIANCE
1225 19TH STREET NW
STE 450
WASHINGTON, DC 20036

            On behalf of Plaintiffs

STUART MARK FEINBLATT
TIM SHEEHAN
HEATHER LYNN ANDERSON
OFFICE OF THE ATTORNEY GENERAL
HUGHES JUSTICE COMPLEX
25 W. MARKET STREET
TRENTON, NJ 08625

RACHEL SIMONE FREY
LITTLER MENDELSON, P.C.
1085 RAYMOND BLVD, 8TH FLOOR
NEWARK, NJ 08625

            On behalf of Defendants

JOSEPH C. O’KEEFE
PROSKAUER ROSE LLP
11 TIMES SQUARE
NEW YORK, NEW YORK 10036

                                      1
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 2 of 41 PageID: 887




            On behalf of Interested Parties Fair Share Housing
            Center, Lawyers’ Committee For Civil Rights Under Law,
            Housing & Community Development Network of New Jersey,
            National Association For the Advancement of Colored
            People - New Jersey State Conference, and The New
            Jersey Latino Action Network

HILLMAN, District Judge

      Plaintiffs Matthew Johnson, Charles Kravitz, Dawn Johanson-

Kravitz, Little Harry’s LLC, Margarita Johnson, John Johnson,

Two Bears Property Management, Andrew Van Hook, and Union Lake

Enterprises, LLC (collectively “Plaintiffs”) are residential

landlords and they have sued Defendants Philip D. Murphy

(“Governor Murphy”), Gurbir S. Grewal, and Defendant

Administrator Judith M. Persichilli (collectively “Defendants”)

challenging Executive Order 128 (the “Order” or “EO 128”), which

was issued to address certain economic consequences of the novel

coronavirus known as COVID-19.        As of today, over twenty-nine

million Americans are known to have contracted COVID-19 and five

hundred thirty-six thousand seven hundred thirty-four Americans

have died from the disease.       These numbers are steadily

increasing, and they have increased significantly since the

filing of this lawsuit on June 2, 2020.          See COVID Data Tracker,

Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-

in-us.html (last visited March 19, 2021).          New Jersey alone, as

of today, has recorded more than seven hundred fifty-eight

                                      2
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 3 of 41 PageID: 888



thousand confirmed cases and twenty-one thousand five hundred

eighty-eight confirmed deaths.        See New Jersey COVID-19

Dashboard, State of New Jersey Department of Health, available

at https://www.nj.gov/health/cd/topics/covid2019_dashboard.shtml

(last visited March 19, 2021).

      At issue here is Governor Murphy’s Executive Order 128,

which allows residential tenants to apply security deposit funds

to past due rents.      Plaintiffs ask this Court to enjoin

Executive Order 128 on the grounds that the Order violates their

rights under the United States Constitution’s Contracts Clause,

Due Process Clause, Privileges or Immunities Clause, and Equal

Protection Clause.

      Presently before this Court is Defendants’ Motion to

Dismiss.    (ECF No. 26.)     For the reasons expressed below,

Defendants’ Motion will be granted.

                                 BACKGROUND

      A. New Jersey’s Response to COVID-19

      In response to the COVID-19 pandemic, Governor Murphy

declared a public health emergency and state of emergency on

March 9, 2020.     The stated purpose of Executive Order 103 was

“to protect the health, safety and welfare of the people of the

State of New Jersey.”       N.J. Exec. Order 103.     Governor Murphy

explained he was exercising certain emergency powers of the

Governor provided under “the Constitution and statutes of the

                                      3
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 4 of 41 PageID: 889



State of New Jersey, particularly the provisions of N.J.S.A.

26:13-1 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-4 and

all amendments and supplements thereto.”          (Id.)   Governor Murphy

expressly reserved the right “to utilize and employ all

available resources of the State government and of each and

every political subdivision of the State, whether of persons,

properties, or instrumentalities, and to commandeer and utilize

any personal services and any privately-owned property necessary

to protect against this emergency,” which Governor Murphy

explained was “[i]n accordance with the N.J.S.A. App. A:9-34 and

N.J.S.A. App. A:9-51.”       (Id.)

      Following Executive Order 103, Governor Murphy issued

several executive orders with the purpose of attempting to

monitor, plan for and mitigate the spread of COVID-19.            To

reduce the spread of COVID-19, on March 16, 2020, Governor

Murphy ordered gatherings in New Jersey limited to no more than

50 persons and mandated the closure of schools, casinos,

racetracks, gyms and fitness centers, entertainment centers,

bars, and restaurants (except for takeout and delivery).               N.J.

Exec. Order 104.      On March 15, 2020, the national Centers for

Disease Control and Prevention (“CDC”) recommended that

gatherings of 50 or more people should be cancelled or at least

postponed throughout the United States for the following eight

weeks.    (Id.)   Governor Murphy implemented that recommendation

                                      4
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 5 of 41 PageID: 890



in Executive Order 104. (Id.)        Governor Murphy further explained

that the “CDC has advised that COVID-19 spreads most frequently

through person-to-person contact when individuals are within six

feet or less of one another” and that for this reason, the CDC

has recommended individuals through the United State to practice

social distancing.      (Id.)   Governor Murphy ordered that any

violator of Executive 104 may be subjected to criminal

penalties.

      Five days later on March 21, 2020, Governor Murphy issued

Executive Order 107, which mandated the closure of non-essential

businesses to the public and required that New Jersey residents,

with limited exceptions, remain at their residence.            N.J. Exec.

Order 107.     In doing so, Governor Murphy explained that “to

mitigate community spread of COVID-19, it is necessary to limit

the unnecessary movement of individuals in and around their

communities and person-to-person interactions in accordance with

CDC and DOH guidance.”       N.J. Exec. Order 107.      Governor Murphy

ordered that any violator of Executive 107 may be subjected to

criminal penalties.

      New Jersey has also taken a number of measures to help

mitigate the risk of housing insecurity as a result of COVID-19.

Through these measures, New Jersey has placed protections on

homeowners, landlords, and renters.         First, New Jersey initiated

a residential mortgage relief program, which would help mitigate

                                      5
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 6 of 41 PageID: 891



the financial struggles faced by mortgagors.          Under this

program, state and national financial institutions agreed to (1)

provide a 90-day grace period for mortgage payments; (2) waive

or refund mortgage-related late fees and other fees for 90 days;

(3) start no new foreclosures for 60 days.          In addition, late or

missed payments would not be shared with credit reporting

agencies for residents taking advantage of the residential

mortgage relief program.       N.J. Dep’t of Banking & Ins., COVID-19

& Residential Mortgage Relief, available at

https://www.state.nj.us/dobi/covid/mortgagerelief.html (last

accessed February 24, 2020).

      Second, New Jersey initiated a Small Landlord Emergency

Grant Program, which provided “financial support for small

rental property owners (and, indirectly, to renters) who are

struggling due to the COVID-19 emergency in the State of New

Jersey.”    This 25-million-dollar grant program reimbursed such

owners for lost revenue due to COVID-19 from April through July

2020. See N.J. Housing & Mortgage Finance Agency, “Small

Landlord Emerg. Grant Program,” available at

https://www.nj.gov/dca/hmfa/rentals/sleg/index.shtml (last

accessed February 23, 2021).

      Third, Governor Murphy issued Executive 106, which placed a

temporary emergency moratorium on evictions or foreclosures for

residential properties.       In Executive Order 106, Governor Murphy

                                      6
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 7 of 41 PageID: 892



explained that “many New Jerseyans are or will be experiencing

substantial loss of income as a result of business closures,

reductions in hours, or layoffs related to COVID-19, impeding

their ability to keep current on rent and mortgage payments.”

N.J. Exec. Order 106.       Governor Murphy further explained

“housing security and stability are important to public health,

particularly as homelessness can increase vulnerability to

COVID-19” and that “removals of residents pursuant to evictions

or foreclosure proceedings can increase the risk to those

residents of contracting COVID-19, which in turn increases the

risks to the rest of society and endangers public health.”

(Id.)

       For these reasons, Governor Murphy ordered the suspension

of removal actions resulting from eviction or foreclosure

proceedings for residential properties until two months after

the ongoing emergency has ended.          (Id.)   Nevertheless, Governor

Murphy emphasized that Executive Order 106 did “not affect any

schedule of rent that is due” and clarified that “eviction and

foreclosure proceedings may be initiated or continued during the

time [Executive Order 106] is in effect.”           (Id.)

       B. Executive Order 128

       On April 24, 2020, in response to the continuing pandemic,

Governor Murphy issued the challenged order, Executive Order

128.    In April 2020, New Jersey was one of the eight

                                      7
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 8 of 41 PageID: 893



jurisdictions accounting for two-thirds of COVID-19 cases

identified in the United States and one of the three

jurisdictions accounting for approximately half of all deaths

related to COVID-19.      See CDC, Geographic Differences in COVID-

19 Cases, Deaths, and Incidence — United States, February 12–

April 7, 2020,

https://www.cdc.gov/mmwr/volumes/69/wr/mm6915e4.htm.

      Governor Murphy recognized that as of April 13, 2020,

“there were 856,528 unemployment claims filed by New Jerseyans

over the previous five weeks.”        N.J. Exec. Order 128.         Governor

Murphy said the measures included in Executive 128 were

justified because “tenants may be suffering from one or more

financial hardships that are caused by or related to the COVID-

19 pandemic, including but not limited to a substantial loss of

or drop in income, and additional expenses such as those

relating to necessary health care.”          (Id.)   Governor Murphy

explained Executive Order 128 was further justified because “in

addition to eviction proceedings being initiated and the

continued risk of eviction upon termination of the Order,

individuals may face other consequences from a late payment of

rent, including interest and late fees, which they may be unable

to satisfy in light of their substantial loss of income, as well

as negative credit reports that may affect their ability to find

housing options in the future.”           (Id.)   Governor Murphy

                                      8
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 9 of 41 PageID: 894



acknowledged that, under New Jersey law, “a security deposit and

the accumulated interest and earnings on the investment of such

deposit remain the property of the tenant.” (Id.)            For this

reason, Governor Murphy concluded “enabling individuals to pay

portions of their rent with the security deposit they own will

allow those individuals to mitigate the consequences regarding

evictions and accumulation of interest and late fees upon

termination of Executive Order No. 106 (2020), and thus is

plainly in the public interest.”          (Id.)   Governor Murphy ordered

that any violator of Executive 128 may be subjected to criminal

penalties.

      Executive Order 128 suspends any provisions of the Security

Deposit Act, N.J.S.A. 46:8-19 et seq., which are inconsistent

with the Order until 60 days following the end of the emergency

declared by Executive Order 103.          (Id.) (“Use of a security

deposit for the purposes outlined in this Order shall not be

considered a violation of N.J.S.A. 46:8-19 et seq.           Any

provisions of N.J.S.A. 46:8-19 et seq. that are not inconsistent

with this Order remain in full force and effect.”).

      Leaseholds in New Jersey are “highly regulated by statute”

and “[s]ecurity deposits specifically are regulated by N.J.S.A.

46:8-19 et seq.”      Am. Compl. ¶ ¶86-87.        Security deposits are

deposits of rent — most commonly, one month’s rent — to provide

the landlord with security for the making of repairs to damage

                                      9
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 10 of 41 PageID: 895



 caused by the tenant once the tenant vacates the premises.

 Security deposits are limited to an amount equal to one and a

 half months rent.     N.J.S.A. 46:8-21.2.       Landlords are required

 by law to deposit security deposits in an interest-bearing

 account, which must be at a New Jersey or federal chartered

 bank, and to give the tenant written notice of whether the money

 is deposited.     N.J.S.A. 46:8-19.       The security deposit plus the

 “tenant’s portion of the accumulated interest or earnings

 accumulated thereon as hereinafter provided, shall continue to

 be the property” of the tenant.        N.J.S.A. 46:8-19.     The security

 deposit “plus the tenant’s portion of any interest or earnings

 accumulated thereon, less any charges expended in accordance

 with the terms of a contract, lease, or agreement” must be

 returned to the tenant within thirty days of the termination of

 the tenancy.    N.J.S.A. 46:8-21.1.

       Executive Order 128 temporarily suspends the operation of

 the usual procedures governing the use of security deposits in

 order to permit tenants to apply their security deposit funds to

 rental payments. More specifically, Executive Order 128 states,

 in relevant part:

             Upon written request from a tenant, including
             electronic communication, a security deposit
             governed by the provisions of N.J.S.A. 46:8-
             19 et seq., as well as the tenant’s portion of
             the interest and/or earnings accumulated
             thereon, shall be applied to or credited
             towards rent payments due or to become due

                                      10
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 11 of 41 PageID: 896



             from the tenant during the Public Health
             Emergency established in Executive Order No.
             103 (2020) or up to 60 days after the Public
             Health Emergency terminates.

             When a tenant applies or credits such deposit,
             interest, or earnings to pay rent pursuant to
             Paragraph 1 of this Order, the following
             additional provisions shall apply for the
             duration of the tenant’s current contract,
             lease, or license agreement:
                  a. The landlord may recoup from the
             tenant any monies the landlord expended that
             would have been reimbursable by the security
             deposit and interest or earnings thereon, at
             the time that such reimbursement from the
             deposit and interest or earnings thereon would
             have taken place; and
                  b. The tenant shall otherwise be without
             obligation to make any further security
             deposit relating to the current contract,
             lease, or license agreement. If, however, the
             tenant and landlord extend or renew their
             contract,   lease,    or   license   agreement
             following the date of this Order, then the
             tenant shall be obligated to replenish the
             security deposit in full either on the date
             six months following the end of the Public
             Health Emergency established by Executive
             Order No. 103 (2020), which was extended by
             Executive Order No. 119 (2020), or on the date
             on which the current contract, lease, or
             license agreement is extended or renewed,
             whichever is later.

       The New York and Connecticut governors also issued similar

 Executive Orders that allowed tenants to apply their security

 deposits toward unpaid rent.       See New York Executive Order

 202.28 (May 7, 2020); Connecticut Executive Order 7-DDD § 1(a)

 (June 29, 2020).     In issuing Executive Order 128, Governor

 Murphy explained that he was relying on the emergency powers



                                      11
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 12 of 41 PageID: 897



 conferred upon him by “the Constitution and statutes of the

 State of New Jersey, particularly the provisions of N.J.S.A.

 26:13-1 et seq., N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-

 6.1, and N.J.S.A. 38A:2-4 and all amendments and supplements

 thereto.”    N.J. Exec. Order 128.

       C. Procedural History and the Pending Motion

       Plaintiffs, owners of residential properties, filed their

 Amended Complaint on September 24, 2020.         Plaintiffs assert the

 following claims against Defendants: (1) Count I: Violation of

 the Contracts Clause of the United States Constitution; (2)

 Count II: Violation of Due Process Clause of the Fourteenth

 Amendment to the United States Constitution; (3) Count III:

 Violation of the Equal Protection Clause of the Fourteenth

 Amendment to the United States Constitution; (4) Count IV:

 Violation of the Privileges or Immunities Clause of the

 Fourteenth Amendment to the United States Constitution; (5)

 Count V: Violation of the Contracts Clause of the New Jersey

 Constitution; (6) Count VI: Violation of Procedural Due Process

 Clause of the New Jersey Constitution; (7) Count VII: Unlawful

 Waiver of Law under New Jersey law; (8) Count VIII: Violation of

 the Separation of Powers Clause of the New Jersey Constitution.

       In sum, Plaintiffs seek to enjoin the enforcement of

 Executive 128 for violating Plaintiffs’ federal and state

 constitutional rights.      Defendants moved to dismiss Plaintiffs’

                                      12
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 13 of 41 PageID: 898



 Amended Complaint in its entirety on September 30, 2020.

 Following this, the parties stipulated to the voluntary

 dismissal of Plaintiffs’ claims under New Jersey law: Counts V,

 VI, VII, and VIII, which Defendants argued were barred by the

 sovereign immunity doctrine.

       Defendants argue dismissal of Plaintiffs’ Amended Complaint

 is warranted for several reasons.         First, Defendants argue

 Plaintiffs’ ultra vires theories, which underly Plaintiffs’

 theories that Defendants violated Plaintiffs’ federal

 constitutional rights, are barred by sovereign immunity.

       Second, Defendants contend Plaintiffs’ Contracts Clause

 claims cannot survive dismissal because (1) security deposits

 are highly regulated by New Jersey and thus Executive Order 128

 does not substantially impair Plaintiffs’ contractual rights;

 (2) Executive 128 reasonably furthers New Jersey’s legitimate

 purpose; and (3) Plaintiffs’ Contracts Clause claims are not

 cognizable under 1983.

       Third, Defendants argue Plaintiffs’ Due Process claims fail

 for several reasons: (1) the right relied on for these claims,

 the right to contract, is the duplicative of the interest

 addressed in Plaintiffs’ Contracts Clause claim; (2) Plaintiffs’

 substantive due process claims additionally fail because

 Executive 128 is not egregious conduct that shocks the

 conscience; (3) Third, Plaintiffs’ procedural due process claims

                                      13
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 14 of 41 PageID: 899



 additionally fail because Executive 128 is a rule of general

 applicability and there was no procedural right to every single

 landlord before it was issued and, in any event, Plaintiffs

 failed to avail themselves of other remedies, such as appealing

 Executive Order 128 to the Appellate Division of the New Jersey

 Superior Court.

       Fourth, Plaintiffs’ Equal Protection fails because

 residential tenants and commercial tenants are not similarly

 situated and even if they were Executive Order 128 survives

 rational basis review.

       Fifth, Plaintiffs’ Privilege or Immunities claims fails

 because “Plaintiffs do not allege that EO 128 burdens the right

 of the newly arrived citizen to the same privileges and

 immunities enjoyed by other citizens of the same State.”             (ECF

 No. 26) (quotations omitted.)

       The Court has also received and reviewed the brief of amici

 curiae Fair Housing Center, Lawyers’ Committee For Civil Rights

 Under Law, Housing & Community Development Network of New

 Jersey, National Association for the Advancement of Colored

 People – New Jersey State Conference, and The New Jersey Latino

 Action Network (collectively, the “Amici”).          (ECF No. 27.)    In

 addition to the arguments made by Governor Murphy, Amici

 stresses COVID-19 has and will continue to disproportionately

 effect working families of racial and ethnic minorities, which

                                      14
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 15 of 41 PageID: 900



 will likely lead to a disproportionate amount of minorities

 suffering from their inability to pay rent, due to no fault of

 their own.

                                 DISCUSSION

    A. Subject Matter Jurisdiction

       This Court exercises jurisdiction pursuant to 28 U.S.C.

 §1331.

    B. Legal Standard

          a. Standard for Dismissal under 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) provides that a

 court may dismiss a complaint for “failure to state a claim upon

 which relief can be granted.”       FED. R. CIV. P. 12(b)(6).      In

 considering a motion under Federal Rule of Civil Procedure

 12(b)(6), a court must accept all well-pleaded allegations in

 the complaint as true and view them in the light most favorable

 to the pleader.     Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir.

 2005); see also Philips v. Cty. Of Allegheny, 515 F.3d 224, 228

 (3d Cir. 2008) (“[I]n deciding a motion under Fed. R. Civ. P.

 12(b)(6), [a district court is] . . . required to accept as true

 all factual allegations in the complaint and draw all inferences

 from the facts alleged in the light most favorable to” the

 plaintiff).    A pleading is sufficient if it contains a “short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”      FED. R. CIV. P. 8(a)(2).

                                      15
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 16 of 41 PageID: 901



       When weighing a motion to dismiss, the Court does not ask

 “whether a plaintiff will ultimately prevail, but whether the

 claimant is entitled to offer evidence to support the

 claims[.]’”    Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 n.8

 (2007) (quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974));

 see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions.’”) (citations omitted).

       In applying the Twombly/Iqbal standard, a district court

 will first “accept all of the complaint's well-pleaded facts as

 true, but may disregard any legal conclusion.”          Fowler v. UPMC

 Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Iqbal,

 556 U.S. at 678).     Next, the Court will “determine whether the

 facts alleged in the complaint are sufficient to show that the

 plaintiff has a ‘plausible claim for relief.’”          Id. at 211

 (citing Iqbal, 556 U.S. at 679).

       To meet this standard, a “complaint must do more than

 allege the plaintiff's entitlement to relief.”          Id.; see also

 Philips, 515 F.3d at 234 (“The Supreme Court’s Twombly

 formulation of the pleading standard can be summed up thus:

 ‘stating . . . a claim requires a complaint with enough factual

 matter (taken as true) to suggest’ the required element. This

 ‘does not impose a probability requirement at the pleading

 stage,’ but instead ‘simply calls for enough facts to raise a

                                      16
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 17 of 41 PageID: 902



 reasonable expectation that discovery will reveal evidence of’

 the necessary element.”) (citing Twombly, 550 U.S at 556).             The

 party moving to dismiss under 12(b)(6) “bears the burden of

 showing that no claim has been presented.”          Hedges v. United

 States, 404 F.3d 744, 750 (3d Cir. 2005).

          b. Standard for Dismissal under Rule 12(b)(1)

       Because “[t]he Eleventh Amendment is a jurisdictional bar

 which deprives federal courts of subject matter jurisdiction,”

 Defendants’ motion is, in part, a motion to dismiss for lack of

 jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

 See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 693 n.2 (3d

 Cir. 1996).

       Typically, once a Rule 12(b)(1) challenge is raised, the

 burden shifts to the plaintiff to demonstrate the existence of

 subject matter jurisdiction.       See McCann v. Newman Irrevocable

 Trust, 458 F.3d 281, 286 (3d Cir. 2006). “However, because

 ‘Eleventh Amendment immunity can be expressly waived by a party,

 or forfeited through non-assertion, it does not implicate

 federal subject matter jurisdiction in the ordinary sense,’ and

 therefore, a party asserting Eleventh Amendment immunity bears

 the burden of proving its applicability.”         Garcia v. Knapp, No.

 19-17946, 2020 WL 2786930, at *3 (D.N.J. May 29, 2020) (quoting

 Christy v. PA Tpk. Comm., 54 F.3d 1140, 1144 (3d Cir. 1994)).




                                      17
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 18 of 41 PageID: 903



       In deciding a Rule 12(b)(1) motion, “a court must first

 determine whether the party presents a facial or factual attack

 because the distinction determines how the pleading is

 reviewed.”    Leadbeater v. JPMorgan Chase, N.A., No. 16-7655,

 2017 WL 4790384, at *3 (D.N.J. Oct. 24, 2017).          “When a party

 moves to dismiss prior to answering the complaint . . . the

 motion is generally considered a facial attack.”           Id.; see also

 Garcia, 2020 WL 2786930, at *4 (“Defendants, by asserting

 Eleventh Amendment immunity, raise a facial 12(b)(1)

 challenge.”).     In reviewing a facial attack, the Court should

 consider only the allegations in the complaint, along with

 documents referenced therein and attached thereto, in the light

 most favorable to the nonmoving party.         See Constitution Party

 of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

       Thus, a facial motion is handled much like a 12(b)(6)

 motion, and allegations in the complaint are accepted as true.

 Leadbeater, 2017 WL 4790384, at *3.        Here, the Court will

 consider Defendants’ motion to be a facial attack on the claims

 against it and therefore accept the alleged facts in the Amended

 Complaint as true.

    C. Analysis

          a. Ultra Vires Theory

       Defendants argues Plaintiffs’ state law theories and causes

 of actions are barred by sovereign immunity.          (ECF No. 26-1 at

                                      18
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 19 of 41 PageID: 904



 14-18.)    In response, the parties stipulated to the dismissal of

 Plaintiffs’ state law violations.         (ECF No. 39.)    Nevertheless,

 Plaintiffs argues the Eleventh Amendment does not bar

 consideration of Governor Murphy’s ultra vires action of issuing

 Executive 128.     (ECF No. 36 at 8-10.)      Defendants respond that

 Plaintiffs still base a large portion of their federal Contracts

 Claim on the theory that Executive Order 128 exceeds Governor

 Murphy’s authority under New Jersey law despite abandoning their

 state law causes of action.       (ECF No. 40 at 2-5.)      Defendants

 contend this argument is barred by the Eleventh Amendment

 because the ultra vires exception to the sovereign immunity

 doctrine “applies only if an official acts ‘without any

 authority whatever.’”      (ECF No. 40 at 2 (quoting Pennhurst State

 Sch. & Hosp. v. Halderman, 465 U.S. 89, 102 n.11 (1984)).

 Defendants argue this exception does not apply because

 Plaintiffs claim Executive Order “exceeds [Governor Murphy’s

 power.”    (ECF No. 40 at 3 (quoting Am. Compl. at 2.))         This

 Court agrees with Defendants and holds it lacks the jurisdiction

 necessary to reach the merits of the state law questions raised

 by Plaintiffs in regard to Plaintiffs’ federal Contracts Claim. 1


 1 On December 23, 2020, counsel for Defendants filed a letter
 notifying this Court of a related action that was filed in state
 court. Counsel explained how Defendants’ pending motion to
 dismiss “explain[ed] why this Court should dispose of the
 pending federal claims (and grant the State the deference to
 which it is owed) without reaching the state law arguments,

                                      19
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 20 of 41 PageID: 905



       “The Eleventh Amendment bars a suit against state officials

 when ‘the state is the real, substantial party in interest.’”

 Pennhurst, 465 U.S. at 101.       And “it is difficult to think of a

 greater intrusion on state sovereignty than . . . a federal

 court instruct[ing] state officials on how to conform their

 conduct to state law.”      Id. at 106.    When a litigant claims that

 a state official lacks delegated power to do something, such a

 claim is not considered to be against a sovereign because an

 official acting outside his or her constitutional authority

 cannot be acting for the state, and the official is therefore

 not immune.    Larson v. Domestic & Foreign Commerce Corp., 337

 U.S. 682, 689-90 (1949); Pennhurst, 465 U.S. at 101 n.11.            A

 state officer is only considered to have acted ultra vires if he

 or she lacks “any authority whatever.” Pennhurst, 465 U.S. at

 101 n.11 (citing Fla. Dep’t of State v. Treasure Salvors, Inc.,

 458 U.S. 670, 697 (1982)).       “A public official’s error in

 analyzing the scope or extent of his powers does not make his




 which are barred by sovereign immunity in this federal court.”
 (ECF No. 42.) Counsel then asked this court to “defer ruling
 until the New Jersey court adjudicates these state law issues”
 if this Court found “those state law arguments are somehow
 relevant to resolution of the federal constitutional claims that
 are properly asserted here.” (ECF No. 42) (emphasis in
 original). Plaintiffs objected to this request. (ECF No. 43.)
 This Court finds it lacks jurisdiction to address the issue of
 New Jersey law raised by Plaintiffs in support of its federal
 Contracts Claim and thus, this Court finds Defendants’ request
 is now mooted.

                                      20
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 21 of 41 PageID: 906



 actions ultra vires.”      Vill. of Orland Park v. Pritzker, 475 F.

 Supp. 3d 866, 888 (D. Conn. Aug. 1, 2020) (citing Pennhurst, 465

 at 106-16).

       Here, Plaintiffs’ federal claims cannot be construed to be

 claims that Governor Murphy acted “without any authority

 whatever” when he issued Executive Order 128.          Governor Murphy

 explained he was relying on the emergency powers conferred upon

 him by the Constitution and statues of New Jersey, including the

 Civilian Defense and Disaster Control Act when issuing Executive

 Order 128.    The Disaster Control Act contains a broad provision

 stating that “the Governor is empowered to make such orders,

 rules and regulations as may be necessary adequately to meet the

 various problems presented by any emergency,” including “[o]n

 any matter that may be necessary to protect the health, safety

 and welfare of the people or that will aid in the prevention of

 loss to and destruction of property.”         N.J.S.A. App. A:9-45.

       While it is within the realm of possibility that Governor

 Murphy exceeded his statutory powers or violated the New Jersey

 Constitution by issuing Executive Order 128, a mistake in

 understanding the scope of Governor Murphy’s emergency powers

 under the various constitutional and statutory provisions cited

 by Governor Murphy in Executive Order does not render his

 actions ultra vires.      See Park, 475 F. Supp. at 888 (in a

 similar challenge to COVID-19 orders, finding allegations that

                                      21
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 22 of 41 PageID: 907



 Governor “exceeded his statutory powers” did “not render his

 actions ultra vires”); Auracle Homes, LLC v. Lamont, 478 F.

 Supp. 3d 199, 219 (D. Conn. 2020) (in a similar challenge to

 COVID-19 orders, finding Plaintiff’s theory that Governor “is

 acting beyond the scope of his official capacity . . . under

 color of law” asked the Court to “cure violations of state law”

 and thus such theory was barred by the Eleventh Amendment);

 Elmsford Apartment Assocs., LLC v. Cuomo, 469 F. Supp. 3d 148,

 162 (S.D.N.Y. 2020) (agreeing the ultra vires doctrine is

 inapplicable if “claim is not that the Governor lacks the power

 to respond to the COVID-19 emergency—only that he has abused

 that power”).

       This court lacks jurisdiction to address the issues of New

 Jersey law raised by Plaintiffs in relation to their federal

 Contract claims.     Accordingly, this Court will not consider

 theories based on the idea that Defendants violated Plaintiffs’

 federal Contracts Clause constitutional rights by Governor

 Murphy’s alleged ultra vires action.

          b. Contracts Clause

       “The Contract Clause provides that no State shall pass any

 law ‘impairing the Obligation of Contracts.’”          United Steel

 Paper & Forestry Rubber Mfg. Allied Indus. & Serv. Workers Int’l

 Union AFL-CIO-CLC v. Gov't of Virgin Islands, 842 F.3d 201, 210

 (3d Cir. 2016) (quoting U.S. Const. art. I, § 10).           “The Clause

                                      22
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 23 of 41 PageID: 908



 is not, however, the Draconian provision that its words might

 seem to imply.”     Allied Structural Steel Co. v. Spannaus, 438

 U.S. 234, 240 (1978).      “The Contract Clause ‘does not prevent

 the State from exercising such powers as are vested in it for

 the promotion of the common weal, or are necessary for the

 general good of the public,’ even though contracts previously

 entered into may be affected.”        United Steel Paper, 842 F.3d at

 210 (quoting Spannaus, 438 U.S. at 241). “[T]he Contract Clause

 ‘does not trump the police power of a state to protect the

 general welfare of its citizens.’”        Id. (quoting Buffalo

 Teachers Fed’n v. Tobe, 464 F.3d 362, 367 (2d Cir. 2006)).

 “Thus, state laws that impair an obligation under a contract do

 not necessarily give rise to a viable Contracts Clause claim.”

 Buffalo Teachers Fed’n, 464 F.3d at 368.

       The Supreme Court has developed a two-part test to

 determine whether there has been a violation of the Contracts

 Clause.    Sveen v. Melin, 138 S. Ct. 1815, 1821 (2018).          “The

 threshold issue is whether the state law has ‘operated as a

 substantial impairment of a contractual relationship.”            Id. at

 1821-22 (quoting Spannaus, 438 U.S. at 244).          If it has, then

 the Court asks “whether the state law is drawn in an

 ‘appropriate’ and ‘reasonable’ way to advance ‘a significant and

 legitimate public purpose.’”       Id. (quoting Energy Reserves Grp.,

 Inc. v. Kansas Power & Light Co., 459 U.S. 400, 411-12 (1983)).

                                      23
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 24 of 41 PageID: 909



 “When, as in this case, the challenged law only impairs private

 contracts, and not those to which the state is a party, courts

 ‘must accord substantial deference to the [State’s] conclusion

 that its approach reasonably promotes the public purposes for

 which [it] was enacted.’”       Elmsford, 469 F. Supp. 3d at 169

 (citing Sal Tinnerello & Sons, Inc. v. Town of Stonington, 141

 F.3d 46, 54 (2d Cir. 1998)).       “Accordingly, the law affords

 States a wide berth to infringe upon private contractual rights

 when they do so in the public interest rather than sel.” Id.

 (citing U.S. Trust Co. of N.Y. v. New Jersey, 431 U.S. 1, 16

 (1977)).

       To determine if the state law operates as a substantial

 impairment, courts consider the “extent to which the law

 undermines the contractual bargain, interferes with a party’s

 reasonable expectations, and prevents the party from

 safeguarding or reinstating his rights.”         Sveen, 138 S. Ct. at

 1817.   “An important factor in determining the substantiality of

 any contractual impairment is whether the parties were operating

 in a regulated industry.”       Am. Exp. Travel Related Servs., Inc.

 v. Sidamon-Eristoff, 669 F.3d 359, 369 (3d Cir. 2012) (citing

 Energy Reserves, 459 U.S. at 411).        “When a party enters an

 industry that is regulated in a particular manner, it is

 entering subject to further legislation in the area, and changes

 in the regulation that may affect its contractual relationships

                                      24
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 25 of 41 PageID: 910



 are foreseeable.”     Id.; see also Elmsford, 469 F. Supp. 3d at

 169 (quoting Sullivan v. Nassau Cty. Interim Fin. Auth., 959

 F.3d 54, 64 (2d Cir. 2020) (recognizing “a long line of cases

 teaches that the foreseeability of an impairment on contractual

 rights, and therefore the extent to which such impairment

 qualifies as substantial, ‘is affected by whether the relevant

 party operates in a heavily regulated industry’”)).           “For those

 who do business in a heavily regulated industry, ‘the expected

 costs of foreseeable future regulation are already presumed to

 be priced into the contracts formed under the prior

 regulation.’”     Elmsford, 469 F. Supp. 3d at 169 (quoting All. of

 Auto. Mfrs., Inc. v. Currey, 984 F. Supp. 2d 32, 55 (D. Conn.

 2013), aff’d, 610 F. App’x 10 (2d Cir. 2015)).

       The Supreme Court “has consistently affirmed that States

 have broad power to regulate housing conditions in general and

 the landlord-tenant relationship in particular[.]”           Loretto v.

 Teleprompter Manhattan CATV Corp., 458 U.S. 419, 440 (1982)

 (citing Heart of Atlanta Motel, Inc. v. United States, 379 U.S.

 241 (1964) (discrimination in places of public accommodation);

 Queenside Hills Realty Co. v. Saxl, 328 U.S. 80 (1946) (fire

 regulation); Bowles v. Willingham, 321 U.S. 503 (1944)

 (upholding rent control); Home Bldg. & Loan Ass’n v. Blaisdell,

 290 U.S. 398, 439 (1934) (upholding mortgage moratorium); Edgar




                                      25
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 26 of 41 PageID: 911



 A. Levy Leasing Co. v. Siegel, 258 U.S. 242 (1922) (upholding

 emergency housing law)).

       “Because past regulation puts industry participants on

 notice that they may face further government intervention in the

 future, a later-in-time regulation is less likely to violate the

 contracts clause where it ‘covers the same topic [as the prior

 regulation] and shares the same overt legislative intent to the

 protect [the parties protected by the prior regulation].’”

 Elmsford, 469 F. Supp. 3d at 169 (quoting Currey, 984 F. Supp.

 2d at 55.

       Here, it is undisputed that residential leases,

 specifically security deposits, in New Jersey are heavily

 regulated. See N.J.S.A. 46:8-19 to -26; see also Am. Compl. ¶86

 (“Leaseholds in New Jersey are highly regulated by statute.”);

 see id. ¶87 (“Security deposits, specifically are regulated by

 N.J.S.A. 46:8-19.”); id. ¶88 (“States governing security

 deposits regulate everything from how a security deposit is

 paid, maintained, and returned, N.J.S.A. 46:8-19, -21.1; how

 large of a security deposit a landlord may require, N.J.S.A.

 46:8-21.2; how and with whom the security deposit must be

 invested and accrue interest, N.J.S.A. 46:8-19; how and when the

 depositor must pay interest on the deposit, N.J.S.A. 46:8-19, -

 21.1; how a security deposit should be handled during a

 foreclosure, bankruptcy, or conveyance of the property, N.J.S.A.

                                      26
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 27 of 41 PageID: 912



 46:8-20, -21; and how the parties can adjudicate their rights

 regarding security deposits, N.J.S.A. 46:8-21.4, -31, -35, & -

 41.”).   In New Jersey, pursuant to the Security Deposit Act, the

 security deposit “shall continue to be the property of the

 person making such deposit.”       N.J.S.A. 46:8-19.     Thus, Executive

 Order 128’s “modification of statutorily permissible uses of

 security deposits thus cannot amount to a substantial impairment

 of Plaintiffs’ rights under their rental agreements.”           Auracle

 Homes, LLC v. Lamont, 478 F. Supp. 3d 199, 225 (D. Conn. 2020).

       Indeed, in two recent district court decisions examining

 two executive orders, which also allowed residential tenants to

 use their security deposit funds to rents due and owing, the

 courts conclusively found such executive orders did not

 substantially impair plaintiffs’ rights under their contracts

 with tenants.     In Auracle, the court recognized that “Plaintiffs

 operate in a heavily regulated industry,” and that the security

 deposit Executive Order therefore could not “operate as a

 substantial impairment of Plaintiffs’ contractual rights”

 because it could not have been “wholly unexpected government

 legislation.”     478 F. Supp. 3d at 224-25.      The court focused on

 the fact that security deposit still belonged to the tenant and

 concluded that “modification of statutorily permissible uses of

 security deposits thus cannot amount to a substantial impairment

 of Plaintiffs’ rights.”      Id.

                                      27
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 28 of 41 PageID: 913



       In reaching its holding, the District of Connecticut relied

 on the Southern District of New York’s decision in Elmsford

 Apartment Assocs., LLC v. Cuomo, 469 F. Supp. 3d 148 (S.D.N.Y.

 2020), which upheld an analogous New York executive order.            Id.

 at 170 (after detailing regulation of security deposits, finding

 “the foreseeability of additional regulation allows states to

 interfere with both past and future contracts,” and thus that

 “the Contracts Clause also permits states to modify and abrogate

 existing contract terms long since agreed to”); see also HAPCO

 v. City of Phila., No. 20-3300, 2020 WL 5095496, *7 (E.D. Pa.

 Aug. 28, 2020) (also relying on Elmsford to reject Contracts

 Clause challenge to Philadelphia law allowing tenants to pay

 rent past due without late fees because “residential leases have

 been heavily regulated for many years” by local ordinances).

       This Court agrees with the reasoning in Elmsford and

 Auracle and concludes that an executive order, like Executive

 Order 128, that “modifies aspects of the statutory scheme

 relating to permissible uses of security deposits . . . should

 have come as a no surprise to the landlord Plaintiffs, and thus

 could not amount to a substantial impairment of their rights.”

 Elmsford, 469 F. Supp. 3d at 170.

       Moreover, this Court agrees with Defendants that Executive

 Order 128 sufficiently safeguards Plaintiffs’ ability to realize

 the benefit of their bargain.       In Executive Order 128, Governor

                                      28
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 29 of 41 PageID: 914



 Murphy explicitly allows a landlord to “to recoup from the

 tenant any monies the landlord expended that would have been

 reimbursable by the security deposit and interest or earnings

 thereon, at the time that such reimbursement from the deposit

 and interest or earnings thereon would have taken place.”            N.J.

 Exec. Order. 128.     Moreover, Executive Order 106 explains that

 Governor Murphy’s actions do not “affect any schedule of rent

 that is due.”     N.J. Exec. Order. 106.      “For that reason, the

 other two aspects of a ‘substantial impairment’ enumerated in

 Sveen – the extent to which an impairment undermines the

 contractual bargain, and the ability of the impaired party to

 safeguard or reinstate their rights at a later time – weigh

 against finding a substantial impairment arising from the

 security deposit provisions.”       Id.

       Similar to the executive order in Elmsford, Executive Order

 128 “does not displace the civil remedies always available to

 landlords seeking to recover the costs of repairs or unpaid

 rents still owed at the end of a lease term.”          Elmsford, 269 F.

 Supp. 3d at 171.     Just as in Elmsford, nothing in Executive

 Order 128 “diminishes the tenant’s rental obligation by even a

 nickel” and the changes in Executive Order 128 are temporary.

 Id.   In addition, this Court disagrees with Plaintiffs’ position

 that they are no longer protected during the temporary period of

 the emergency because they may have to pursue legal action

                                      29
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 30 of 41 PageID: 915



 rather than deduct unpaid rent or costs for damages from the

 tenants security deposit and instead finds the reasoning in

 Elmsford, where the court rejected this exact argument,

 persuasive.    In Elmsford, the court noted, although it was true

 that a landlord might have to “obtain a judgment for the amount

 expended in repairs,” this “whole scheme is no different than

 what actually happens in the real world, where tenants routinely

 forfeit their security deposit by allowing it to ‘cover the last

 month’s rent’ on a lease.”       Elmsford, 469 F. Supp. 3d at 171.

 The court further explained “[t]he landlord can collect all he

 is owed at the end of the day by the simple expedient of going

 to some court when the courts are fully reopened. The fact that

 landlords would prefer not to avail themselves of their legal

 remedies—because it is often not worth the trouble to pursue a

 deadbeat tenant—does not mean that the state has impaired their

 contractual rights.”      Id.

       Accordingly, this Court agrees with Defendants that “the

 availability of court remedies shows there are ways for

 Plaintiffs to safeguard or reinstate their rights, even during

 the temporary period [Executive Order] 128 is in effect.”            (ECF

 No. 26-1 at 23.)     Thus, Executive Order 128 does not

 substantially impair Plaintiffs’ contract rights.

       Because the Court concludes that Executive Order 128 does

 not substantially impair Plaintiffs’ contract rights, it does

                                      30
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 31 of 41 PageID: 916



 not address the second step of the Contracts Clause test:

 whether Executive Order 128 is drawn in an appropriate and

 reasonable way to advance a significant and legitimate public

 purpose.    Accordingly, Plaintiffs’ Count I fails to state a

 claim and must be dismissed.

          c. Due Process Clause

       As the only two courts interpreting analogous executive

 orders have held, “Plaintiffs’ failure to demonstrate

 substantial impairment of their property rights is fatal to

 their procedural due process claim, too.”         Elmsford, 469 F.

 Supp. 3d at 172; see also Auracle, 478 F. Supp. 3d at 226-27

 (“[T]he Due Process Clause cannot ‘do the work of the Takings

 Clause’ because ‘[w]here a particular Amendment provides an

 explicit textual source of constitutional protection against a

 particular sort of government behavior, that Amendment, not the

 more generalized notion of substantive due process, must be the

 guide for analyzing these claims.’”).

       “It is elementary that procedural due process is implicated

 only where someone has claimed that there has been a taking or

 deprivation of a legally protected liberty or property

 interest,” and that “possessory interests in property invoke

 procedural due process protections.”         Abbott v. Latshaw, 164

 F.3d 141, 146 (3d Cir. 1998)(citing Board of Regents v. Roth,

 408 U.S. 564, 569 (1972) and Fuentes v. Shevin, 407 U.S. 67, 87

                                      31
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 32 of 41 PageID: 917



 (1972)).    “Because Plaintiffs have failed to demonstrate a

 substantial impairment of their property rights, they ‘ha[ve]

 pointed to no specific constitutional guarantee safeguarding the

 interest [they] assert ha[ve] been invaded.”          Auracle, 478 F.

 Supp. 3d at 226-27 (quoting Paul v. Davis, 424 U.S. 693, 700

 (1976)); Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (“The

 Fourteenth Amendment’s Due Process Clause protects persons

 against deprivations of life, liberty, or property; and those

 who seek to invoke its procedural protection must establish that

 one of these interests is at stake.”).

       Here Plaintiffs have not identified a property interest

 independent of the interests addressed by their Contracts

 Claims.    This is fatal to their due process claims.         As the

 Supreme Court has held when “a particular Amendment provides an

 explicit textual source of constitutional protection against a

 particular sort of government behavior, that Amendment, not the

 more generalized notion of substantive due process, must be the

 guide for analyzing these claims.”        Stop the Beach

 Renourishment, Inc. v. Fla. Dep’t of Envtl. Prot., 560 U.S. 702,

 721 (2010)(quotations omitted).

       As Defendants note, and this Court agrees, it is evident

 Plaintiffs’ argument in support of their due process argument is

 based on the alleged interference with their right to contract,

 which is the same interest addressed by the Contracts Clause.

                                      32
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 33 of 41 PageID: 918



 Two courts relying on this rule of law from Stop, while

 interpreting similar executive orders, have already held, this

 is fatal to both Plaintiffs’ substantive and procedural due

 process claims.     Elmsford (denying Plaintiffs’ procedural due

 process clams because Plaintiffs “have not identified a property

 interest independent of the interests addressed by their other

 constitutional claims”); Auracle (holding plaintiffs’

 substantive due process and procedural due process claims failed

 because “they have not identified an independent liberty or

 property interest”).

       Accordingly, this Court will dismiss Count II of

 Plaintiffs’ Complaint.

          d. Equal Protection Clause

       Plaintiffs contend that Executive 128 “singles out

 residential providers to suffer an extra loss during the

 pandemic” by granting special relief to residential tenants.

 (ECF No. 36 at 38-39.)      Plaintiffs argue the traditional

 deference given to policy judgments of the legislature is

 inappropriate here “given this case of executive fiat.”

 Nevertheless, Plaintiffs argue Executive 128 cannot even satisfy

 the rational basis test because “the connection between the

 stated rationale and the decision to treat residential housing

 providers differently under the law is beyond tenuous.”            (ECF

 No. 36 at 39-40.)

                                      33
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 34 of 41 PageID: 919



       In response, Defendants argue that the Plaintiffs complain

 Defendants granted relief to residential tenant without

 “identifying the similarly situated group that was discriminated

 against.”    (ECF No. 40 at 15)(emphasis in original).         Defendants

 contend Plaintiffs focus instead seems to be that Governor

 Murphy violated New Jersey law.        Defendants conclude that

 Plaintiffs have failed to show that Executive 128 cannot satisfy

 the rational basis test. (Id.)

       The Equal Protection Clause of the Fourteenth Amendment

 provides that no state shall make or enforce a law that

 “den[ies] to any person within its jurisdiction the equal

 protection of the laws.”      U.S. Const. amend. XIV.       This “is

 essentially a direction that all persons similarly situated

 should be treated alike.”       City of Cleburne v. Cleburne Living

 Ctr., 473 U.S. 432, 439 (1985).        This Court has previously

 explained, “as long as there is no violation of a fundamental

 right or differences being drawn along suspect lines, the court

 applies rational-basis review even where it is ‘factually

 probably correct’ that Plaintiffs are ‘being treated unequally

 and disproportionately.’”       Nat’l Ass’n of Theatre Owners v.

 Murphy, No. 20-8298, 2020 WL 5627145, at *13 (D.N.J. Aug. 18,

 2020); see In re Asbestos Litig., 829 F.2d 1233, 1238 (3d Cir.

 1987) (“[A]s a general rule, classifications that neither

 regulate suspect classes nor burden fundamental rights must be

                                      34
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 35 of 41 PageID: 920



 sustained if they are rationally related to a legitimate

 governmental interest.”).

       Under rational basis, government regulations are “presumed

 to be valid and will be sustained if the classification drawn .

 . . is rationally related to a legitimate state interest.”            City

 of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 440

 (1985).     “Where such rational basis review applies, ‘the

 classification is presumed constitutional,’ and the burden is on

 the party attacking the classification to negate ‘every

 conceivable basis which might support it.’”          McGee v. Thomas,

 No. 16-5501, 2019 WL 2515982, at *8 (E.D. Pa. June 17, 2019)

 (quoting Armour v. City of Indianapolis, Ind., 566 U.S. 673, 681

 (2012)).

       Plaintiffs asserts that Defendants violated the Equal

 Protection Clause by treating them differently based on their

 status as residential property owners.         This does not implicate

 a suspect class or fundamental right warranting heightened

 scrutiny.    Therefore, rational-basis review applies to the state

 action at issue, and Executive Order 128 will survive

 constitutional review as long as their restrictions bear a

 rational relationship to some legitimate end.          Park, 475 F.

 Supp. 3d at 886 (applying rational-basis review to plaintiffs’

 equal protection challenge to an executive order issued by

 Governor Pritzker that imposed greater restrictions on

                                      35
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 36 of 41 PageID: 921



 restaurants and bars than other establishments, such as grocery

 stores, salons, etc.).

       However, this Court must first address the threshold issue

 of whether commercial and residential tenants are even similarly

 situated in the first place to see whether it should advance to

 the rational basis analysis.       Castaneira v. Potteiger, 621 Fed.

 App’x 116, 121 (3d Cir. 2015) (“Under the Fourteenth Amendment,

 no State shall ‘deny to any person within its jurisdiction the

 equal protection of the laws.’ U.S. Const. amend. XIV, § 1. This

 is essentially a direction that all persons similarly situated

 should be treated alike. City of Cleburne v. Cleburne Living

 Center, 473 U.S. 432, 439, 105 S. Ct. 3249, 87 L. Ed. 2d 313

 (1985). The threshold question is thus whether Castaneira and

 in-state parolee sex offenders, though perhaps treated

 differently, are in fact similarly situated in the first

 place.”).    “Persons are ‘similarly situated’ for purposes of an

 equal protection claim when ‘they are alike in all relevant

 aspects.’”     Id. (quoting Startzell v. City of Philadelphia, 533

 F.3d 183, 203 (3d Cir. 2008)) (emphasis in original).             This

 Court finds that Plaintiffs are unable to satisfy this threshold

 requirement.

       The SDA “clearly applies only to residential leases.”

 Perlman v. Lee, No. A-5862-12, 2014 N.J. Super. Unpub. LEXIS

 2383, at *9 (App. Div. Oct. 2, 2014).         Therefore, this Court has

                                      36
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 37 of 41 PageID: 922



 a difficult time accepting Plaintiffs’ argument that residential

 and commercial tenants are similarly situated for constitutional

 purposes.    New Jersey’s own legislature chose to include the

 following words when addressing the coverage of the SDA: the SDA

 “shall apply to all rental premises or units used for dwelling

 purposes[.]” N.J.S.A. 46:8-26.        “It is apparent from the

 statute’s plain language that the SDA does not apply to

 commercial leases.” Perlman, 2014 N.J. Super. Unpub. LEXIS 2383,

 at *9 (citing Presberg v. Chelton Realty, Inc., 136 N.J. Super.

 78, 84, 344 A.2d 341 (Passaic Cnty. Ct. 1975) (holding that the

 provisions of the SDA are not applicable to commercial leases).

 It is pretty evident New Jersey’s own legislature appears to

 agree landlords of residential tenants and landlords of

 commercial tenants are not similarly situated groups.           Given the

 fact that the extensive regulations of the SDA do not apply to

 commercial tenants, this Court finds this also cuts against

 Plaintiffs’ argument that the threshold issue of equal

 protection claims is satisfied.

       In addition, as the Defendants note, residential tenants

 and commercial tenants are especially not similarly situated

 when it comes “to the consequences of evictions, which have

 significant public impacts on individuals who are rendered

 homeless.”    (ECF No. 26-1 at 38-39.)       Governor Murphy further

 elaborated on the detrimental effects COVID-19 could have on

                                      37
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 38 of 41 PageID: 923



 residential tenants in Executive Order 106 and 128, such as

 homelessness, evictions, and negative credit reports, and the

 cumulation of late fees, which suggest landlords of residential

 tenants and landlord commercial tenants are not similarly alike

 in all relevant respects as the effects are not nearly as

 crippling for commercial tenants.         N.J. Exec. Order 106

 (“[H]ousing security and stability are important to public

 health, particularly as homelessness can increase vulnerability

 to COVID-19” and that “removals of residents pursuant to

 evictions or foreclosure proceedings can increase the risk to

 those residents of contracting COVID-19, which in turn increases

 the risks to the rest of society and endangers public health.”);

 N.J. Exec. Order 128 (“[I]n addition to eviction proceedings

 being initiated and the continued risk of eviction upon

 termination of the Order, individuals may face other

 consequences from a late payment of rent, including interest and

 late fees, which they may be unable to satisfy in light of their

 substantial loss of income, as well as negative credit reports

 that may affect their ability to find housing options in the

 future.”).

       Moreover, Plaintiffs’ Amended Complaint and opposition

 papers only seem to highlight that Governor Murphy singled out

 residential tenants by not applying Executive Order 128 to

 commercial tenants.      Plaintiffs never attempts to demonstrate in

                                      38
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 39 of 41 PageID: 924



 any meaningful way that the two groups are alike in all relevant

 aspects, which is a threshold issue.          This Court finds

 Plaintiffs’ Count III fails for this reason.

          e. Privileges or Immunities Clause

       In Count IV of the Amended Complaint, Plaintiffs allege

 that “Governor Murphy denied the Plaintiffs the privileges and

 immunities protected by the United States Constitution. Namely,

 Executive Order 128 denies the Plaintiffs’ right to contract

 freely and to protect their property.”          (ECF No. 24 ¶195.)

 Defendants argue Plaintiffs’ Privileges or Immunities Clause

 challenge “is particularly inapt, as Plaintiffs do not allege

 that EO 128 burdens the ‘rights of the newly arrived citizen to

 the same privileges and immunities enjoyed by other citizens of

 the same State.’”     (ECF No. 26-1 (quoting Saenz v. Roe, 526 U.S.

 489, 502 (1999)).

       In their opposition papers, Plaintiffs do not actually

 provide an argument in response.          Instead, they note “Plaintiffs

 preserve for appeal that the Privileges or Immunities Clause

 protects substantive rights often incorporated through the Due

 Process Clause.”     Plaintiffs further explain they “recognize

 that the Privileges or Immunities Clause has been disfavored by

 courts since the Slaughter-Houses cases, 83 U.S. (16 Wall.) 36

 (1873), which erroneously wrote that provision out of the




                                      39
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 40 of 41 PageID: 925



 Constitution in the wake of Reconstruction.”          (ECF No. 36 at 40

 n.8.)

        The Fourteenth Amendment provides, “No State shall make or

 enforce any law which shall abridge the privileges or immunities

 of citizens of the United States . . . .” U.S. Const. amend. XIV

 § 1.    The Privileges or Immunities Clause protects “rights of

 national citizenship” such as “the right to inform federal

 officials of violations of federal law, the right to be free

 from violence while in the lawful custody of a United States

 marshal, the right to enter the public lands, the right to vote

 in national elections, the right to petition Congress for

 redress of grievances, and the right to pass freely from state

 to state.”    In re Sacred Heart Hosp. of Norristown, 133 F.3d

 237, 245 n.11 (3d Cir. 1998) (internal citations omitted).

 “[T]he Privileges and Immunities Clause of the Fourteenth

 Amendment has remained essentially moribund since the Supreme

 Court’s decision in The Slaughter-House Cases, 83 U.S. (16

 Wall.) 36, 21 L. Ed. 394 (1872), and the Supreme Court has

 subsequently relied almost exclusively on the Due Process Clause

 as the source of unenumerated rights.”         Id. at 244 (internal

 quotation marks omitted).       “In the last hundred years, the

 Supreme Court has only relied on the Privileges or Immunities

 Clause in connection with the right to travel.”          Byrd v. City of




                                      40
Case 1:20-cv-06750-NLH-MJS Document 46 Filed 03/22/21 Page 41 of 41 PageID: 926



 Phila., No. 12-4520, 2014 WL 5780825, at *13 (E.D. Pa. Nov. 6,

 2014) (citing Saenz v. Roe, 526 U.S. 489 (1999)).

       This Court is unaware of any instances in which the

 Privileges or Immunities Clause has been used in way that is

 analogous to what Plaintiffs are now asking this Court to do.

 It even seems that Plaintiffs recognize this fact by merely

 responding that they wish to preserve the issue for appeal.

 Accordingly, this Court concludes Count IV must be dismissed.

                                 CONCLUSION

       For the reasons stated above, the Court will grant

 Defendants’ Motion to Dismiss.        An appropriate Order will be

 entered.



 Date: March 22, 2021                        s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      41
